Mr. Chief Justice Wilkin delivered the opinion of the court: On the record, as presented to us, the first question which naturally arises is, what are the rights of appellants in this court? “The rule is well settled that a defendant in chancery cannot, on error, object to the sufficiency of complainant’s proof, when the bill is taken for confessed.” (Gault v. Hoagland, 25 Ill. 241.) The rule thus announced has never been departed from by this court, and therefore no question as to the sufficiency of the proof to authorize the decree below can be raised on this appeal. Appellants stand in the position of having confessed the truth of every fact well pleaded in the bill. It is true, the sufficiency of the bill to justify the decree may be questioned, on error or appeal, by any party thereto, even after being defaulted; but that right is of no avail to these appellants. It cannot be seriously contended here that the bill, on its face, does not show a clear right to the decree rendered against them, viz., restraining them from demanding or receiving a certificate of sale for complainant’s property. That the bill shows on its face that the pretended sale to Meyer for Glos was irregular, fraudulent and void cannot be denied. To hold that a bidder at a tax sale is entitled to a certificate of purchase under the facts set up in this bill, would certainly be extraordinary. As stated by the master in his report, “the theory of tax sales is, that the tax buyer will take as small a portion of the property as is equal in value to the amount of taxes due, and the owner is entitled to have a fair opportunity given to tax buyers to bid.” Not only does the bill taken as confessed show that such an opportunity was not given at the sale in question, but the master so found from the proofs, his finding being approved by the court. It seems to be thought that appellants can question the decree below because it grants relief not strictly within the prayer of the bill. It grants no such relief against them. They have no interest in the question as to whether the money paid into court should be applied in payment of the taxes due. The public officers are making no complaint of the decree in that regard. The public demand is satisfied by it, and appellants have no right to complain. Their interest in the case ends with the holding that they acquired no rights at the tax sale. The object of sales for taxes is to collect the tax, and not to afford bidders an opportunity to acquire title to property or receive penalties by way of redemption. While it is true that the owner cannot purchase his own property at a tax sale, so as to gain an advantage over others or in that way escape the payment of taxes, if he in fact pays the tax in full, even by bidding in the property, we are unable to see upon what principle one having no interest in the property or collection of the tax can complain. We entertain no doubt as to the correctness of the judgment of the Appellate Court, and it will be affirmed. Judgment affirmed.